UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4213



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONTE LAMONT BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:05-cr-00053-WMN)


Submitted:   September 29, 2006           Decided:   October 24, 2006


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Kobie A. Flowers, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, George L. Russell, III,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Following his guilty plea to interference with commerce

by robbery and possession of a firearm in furtherance of a crime of

violence, the district court sentenced Donte Brown as a career

offender to a total of 300 months imprisonment.                He appeals,

contending that the district court did not properly consider

whether the career offender guideline appropriately applied in

light of his upbringing, mental health, and substance abuse. Thus,

he contends that he received an unreasonable sentence.             We find

that the district court properly applied the sentencing guidelines,

properly considered the relevant factors and the arguments of

counsel and that, therefore, the sentence imposed was reasonable.

Accordingly, we affirm the sentence.

          This court reviews the imposition of a sentence for

reasonableness.     United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).   After     Booker,   courts   must   calculate   the   appropriate

guideline range, making any appropriate factual findings.           United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).          The court

then should consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006), and determine an appropriate sentence.           Davenport,

445 F.3d at 370.     If the sentence imposed is within the advisory

guideline range, it will be presumed to be a reasonable sentence.


                                  - 2 -
United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).

           Brown contends that his sentence is unreasonable because

the district court failed to address his argument that the career

offender guideline over-represented the seriousness of his conduct

in light of his upbringing, substance abuse problems, and mental

illness.     He asserts that the court “never considered how the

combination    of   a   sad    childhood,    abuse,     and   mental      health

effectively remove Mr. Brown from the category of offenders for

whom   Congress     intended     the    [career     offender]      guideline.”

           Contrary     to    Brown’s   claim,    the   district    court   did

consider this argument. The court acknowledged Brown’s “neglectful

and incompetent and socially dysfunctional and criminal parental

upbringing” and noted that Brown “certainly has been damaged by

that neglect, by sexual abuse, substance abuse and just an overall

deplorable upbringing.”        However, the court also noted the serious

danger that Brown posed to the public: “the seriousness of this

particular    matter    [is]   difficult    to    overstate.”       The    court

commented that Brown’s “danger to society is so evident that

looking at his past conduct, burglaries, distribution of control

dangerous substances, handgun possession, assault [on his pregnant

girlfriend], . . . four violation of probation incidents.                    All

these things indicate to me that there’s a very serious need for

protection of the public here.”


                                    - 3 -
             Although the district court did not expressly state that

it was declining to find that Brown’s criminal history over-

represented the seriousness of his conduct, the court did so find

and   thus   rejected   Brown’s   argument   for   a    departure   from   the

advisory range or a non-guideline sentence.              The court did not

agree with counsel’s argument that Brown’s conduct was not so

serious in light of his background; rather, the court noted the

very serious nature of it.        After considering the guidelines and

the § 3553(a) factors and argument by counsel, the court found that

a sentence of 300 months--within the advisory guideline range--was

appropriate.

             Because the district court adequately explained the basis

for its sentencing decision and considered both Brown’s arguments

and the § 3553(a) factors with respect to Brown and his conduct, we

find that the resulting 300-month total sentence was reasonable.

See United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir.

2006), petition for cert. filed,             U.S.L.W.        (U.S. July 21,

2006) (No. 06-5439); Green, 436 F.3d at 457 (holding that sentences

within the guideline range are presumptively reasonable).

             Accordingly, we affirm Brown’s sentence.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                    AFFIRMED


                                   - 4 -